Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the “chamfer” recited in claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-33 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
“chamfer” (there is no description of any chamfer in the specification);
“the holder having a movable portion configured for moving in the chamfer” (there is no specification description of the movable portion being part of the holder);
“a closing mechanism located by the holder” (there is no description that the closing mechanism is located by the holder);
“the holder comprises first and second portions the second portion being biased in a closed position against the first portion” (no first and second portions are described in the specification, much less the other parts of the claim limitation);
an annular wall extending inwardly from a bottom end of the tubular wall” (there is no specification description of any annular wall extending as claimed);
“wherein the movable portion is connected to the closing mechanism”.
Claims 29-33 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the features therein described above cannot be identified or adequately interpreted based on the lack of adequate written description also indicated above. For example only, with respect to the first and second portions the specific features intended by applicant to be encompassed thereby cannot be identified by the examiner, much less properly interpreted, since the limitations were not described at all in the specification.
Additionally, the claims are indefinite because claims 30 and 33 are drafted as if the closing mechanism and the movable portion are separate features when per the specification teaching the movable portion appears to be a part of the closing mechanism.
Claim(s) 29-33 are finally rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stravitz (2002/0162304) cited in the last office action.
The claimed apparatus reads on any one of the disclosed waste disposal devices minus the cartridges containing the flexible tubing. However, per the functional recitations in the preamble of claim 1, the apparatus of Stravitz is capable of containing some cassette as claimed (similar to the manner in which the disclosed cartridges are contained in the Stravitz apparatus). 
The claimed bin can be any one of the containers such as containers 12 and 82 that are intended to house waste therein. The claimed holder can be the structures including any one of the flanges in the containers on which the cartridges sit (see flanges 18 and 174, for 
The claimed first and second portions can be any of the relevant parts described in the patents in [0114]. See for example jaws 14 in 5,590,512 to Richards et al. such as springs 72.
Given the indefiniteness the claims would also have been obvious over the Stravitz apparatus, for the purpose of providing an easier way to contain the waste material. 
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Note the findings and commentary above..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736